PER CURIAM.
Plaintiff in error was indicted, jointly with one Petty, on a charge of carrying on the business of retail liquor dealer *914without having paid the special tax required by law. This writ is brought to review the judgment entered upon conviction.
On careful consideration of the record and of the briefs and arguments of counsel, we are of opinion that there was ample testimony to sustain the conviction, and that the motion for directed verdict was thus properly denied. There was substantial testimony tending to show that plaintiif in error, either alone or in association with another, owned a considerable quantity of intoxicating liquor; that he had the liquor on hand at the place of its alleged sale, with the purpose of selling it to such persons as he might conclude to accept as customers ; and that plaintiff in error himself participated in the sale which culminated in his arrest. In these circumstances, the rules of law do not imperatively make proof of more than one sale necessary to conviction. Bailey v. United States (C. C. A. 6) 259 Fed. 88, 92,-C. C. A.-. There was no error in the rulings upon the trial of which plaintiff in error is entitled to complain. The charge was not excepted to. It was not error to- deny motion for new trial. The case does not call for further discussion.
The judgment is affirmed.